DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 28 July 2020 is acknowledged.  The traversal is on the ground(s) that the cited reference, Oh, fails to teach the specified microstructure and C content in the retained austenite of claim 1. The traversal has been fully considered and is persuasive.  Therefore, the restriction has been withdrawn.  However, upon further consideration, a new ground(s) of restriction is made in view of Kawasaki et al. (US 2014/0050941, Kawasaki).
Specifically, Kawasaki teaches a composition that overlaps with the instant application (shown below) and therefore renders obvious the composition of instant claim 1, since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Further, Kawasaki teaches a microstructure that overlaps with that of instant claim 1; namely, 30-80% ferrite (Claim 1), 0-17% martensite (Claim 1), 8-40% retained austenite (Claim 1). Kawasaki does not explicitly teach an amount of bainite in the microstructure, but does disclose that bainite may be present in the microstructure (Paragraph [0048]). Further, Kawasaki also presents multiple examples from Table 3 that would possess a maximum amount of bainite within the instantly specified range; for example, steel No. 1 has 2% prima facie obvious in view of Kawasaki. Id.
Element
Instant Claim 1
Kawasaki – Claim 1
C
0.05-0.20%
0.03-0.25%
Si
0-3.0%
0.4-2.5%
Mn
3.5-8.0%
3.5-10.0%
P
0-0.100%
0-0.1%
S
0-0.02%
0-0.01%
Al
0.01-3.0%
0.01-2.5%
N
0-0.010%
0-0.008%
Fe and Impurities
Balance
Balance


Regarding the C content in the retained austenite being 0-0.40%, the applicants describe the method for making the steel sheet by hot rolling the specified chemical composition, a pickling step, annealing and holding the sheet from 680-720°C for 500-1000s, and cooling the sheet to room temperature (Claim 17). Kawasaki discloses a substantially identical method for producing a steel sheet. Namely, Kawasaki teaches hot-rolling steel with the desired composition, followed by pickling, annealing, and cooling to room temperature (Paragraph [0016]). Regarding the annealing conditions, Kawasaki teaches the annealing temperature dependent on Ac1 and Ac3 -with holding for at least 30s (Paragraph [0016]), wherein Ac1 and Ac3 are determined by the composition (see Paragraph [0070]). Accordingly, based on the disclosure of Kawasaki, the annealing temperature range is 487.7-846.4°C. Both the temperature and time annealing conditions overlap with the instant disclosure. Further, the examiner submits that (i) a substantially identical composition, (ii) a substantially identical microstructure, and (iii) a substantially identical method for making the steel, the examiner submits that the steel of Kawasaki would necessarily possess C content in the retained austenite being 0-0.40%, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 July 2018, 04 December 2018, 06 June 2019, 01 October 2019, 13 November 2019, 13 April 2020, and 20 October 2020 were considered by the examiner.

Claim Status
Claims 1-21 are pending.
Claims 17-21 are withdrawn.
Claims 1-16 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 2014/0050941), cited above.
Regarding Claims 1-2, since Kawasaki teaches a steel sheet with (i) a substantially identical composition, (ii) a substantially identical microstructure, and (iii) a substantially identical method for making the steel (see above discussion Paragraphs 3-4), the examiner submits that the steel of Kawasaki would necessarily possess C content in the retained austenite being 0-0.40% and an Md30 of 80-280°C, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding Claim 3-4, Kawasaki teaches all of the limitations of the steel of claims 1-2. Kawasaki further teaches wherein the steel comprises at least one of the elements of claims 3/4 shown below for the elements taught by Kawasaki, all of which fall within the instantly disclosed ranges.
Element
Instant Claims 3/4
Kawasaki
Cr
0.005-2.0%
0.05-1.0%1
Ni
0.005-2.0%
0.05-1.0%1
Cu
0.005-2.0%
0.05-1.0%1
B
0.0001-0.0050%
0.0003-0.0050%2
Ca
0.0001-0.0050%
0.001-0.005%3
REM
0.0001-0.0050%
0.001-0.005%3

1Paragraph [0036]
2Paragraph [0040]
3Paragraph [0041]

Regarding Claims 5-8, Kawasaki teaches all of the limitations of the steel of claims 1-4. Kawasaki further teaches wherein the steel has galvanized or galvannealed coating on a surface thereof (Claims 6-7; Paragraph [0067]).
Regarding Claims 9-16, Kawasaki teaches all of the limitations of the steel of claims 1-8. Since, Kawasaki teaches a steel sheet with (i) a substantially identical composition, (ii) a substantially identical microstructure, and (iii) a substantially identical method for making the steel (see above discussion Paragraphs 3-4), the examiner submits that the steel of Kawasaki would necessarily possess a tensile strength of at least 1180 MPa and an elongation of at least 27%, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01). Further, the examiner submits that these properties are, in fact, present in multiple steel compositions disclosed by Kawasaki (see Table 3 – Nos. 4 and 5).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1, 3, 5, and 7 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3 and 5 of copending Application No. 16/073,905 (reference application, published as US 2019/0040489). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
 Regarding Claims 1 and 3, the reference application teaches an identical (i) composition (see claims 1 and 3 of reference application), (ii) microstructure (Claim 1 – reference application), and (iii) C content in the retained austenite (Claim 1 – reference application).
Regarding Claims 5 and 7, the reference application teaches all of the limitations of claims 1 and 3. The reference application further teaches a zinc-coating layer or an alloyed zinc-coating layer on a surface of the steel sheet (Claims 5 and 7 – reference application), which are galvanized and galvannealed coatings, respectively.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-6 of U.S. Patent No. 10,370,737 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, the reference application teaches a composition that overlaps with the necessary elements of the instant application (shown below) and therefore renders obvious the composition of claim 1, since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). 
Element
Instant Claim 1
Reference Application– Claim 1
C
0.05-0.20%
0.15-0.25%
Si
0-3.0%
0.5-2.5%
Mn
3.5-8.0%
2.3-4.0%
Al
0.01-3.0%
0.01-2.5%
Fe and Impurities
Balance
Balance


Further regarding claim 1, claim 1 of the reference application teaches a microstructure that overlaps with and therefore renders obvious the instant microstructure. Id. Namely, the reference application teaches of 25-68% ferrite, 2-15% retained austenite, 0% bainite, and a total martensite of 30-76% (tempered martensite + martensite), since the applicants specify martensite may be “autotempered martensite or tempered martensite” (Paragraph [0050]), the martensite of the reference application satisfies the martensite limitation of the instant application. 
Lastly regarding claim 1, the reference application teaches a C content of 0.7% or less in the retained austenite, which overlaps with and therefore renders obvious the instant C content in the retained austenite. Id.
Regarding Claim 3, the reference application the reference application teaches all of the limitations of claim 1. The reference application further teaches the steel composition further comprising at least one of the elements from instant claim 3 (shown below), all of which fall within the instantly disclosed ranges.
Element
Instant Claim 3
Reference Application – Claim 5 
Cr
0.005-2.0%
0.01-2.0%
Ni
0.005-2.0%
0.01-2.0%
Cu
0.005-2.0%
0.01-2.0%
B
0.0001-0.0050%
0.0002-0.0050%
Ca
0.0001-0.0050%
0.001-0.005%
REM
0.0001-0.0050%
0.001-0.005%


Regarding Claims 5 and 7, the reference application the reference application teaches all of the limitations of claims 1 and 3. The reference application further teaches that the steel sheet is galvanized (Claim 1) or galvannealed (Claims 2 and 6).
Claims 1, 3, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 10,450,642 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, the reference application teaches a composition that overlaps with the necessary elements of the instant application (shown below) and therefore renders obvious the composition of claim 1, since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). 
Element
Instant Claim 1
Reference Application– Claim 1
C
0.05-0.20%
0.15-0.25%
Si
0-3.0%
0.5-2.5%
Mn
3.5-8.0%
2.3-4.0%
Al
0.01-3.0%
0.01-2.5%
Fe and Impurities
Balance
Balance


Further regarding claim 1, claim 1 of the reference application teaches a microstructure that overlaps with and therefore renders obvious the instant microstructure. Id. Namely, the reference application teaches of 25-68% ferrite, 2-20% retained austenite, 0-5% bainite, and a total martensite of 30-76% (tempered martensite + martensite), since the applicants specify martensite may be “autotempered martensite or tempered martensite” (Paragraph [0050]), the martensite of the reference application satisfies the martensite limitation of the instant application. 
Lastly regarding claim 1, the reference application teaches a C content of 0.7% or less in the retained austenite, which overlaps with and therefore renders obvious the instant C content in the retained austenite. Id.
Regarding Claim 3, the reference application the reference application teaches all of the limitations of claim 1. The reference application further teaches the steel composition further comprising at least one of the elements from claim 3 (shown below), all of which fall within the instantly disclosed ranges.

Instant Claim 3
Reference Application – Claim 2 
Cr
0.005-2.0%
0.01-2.0%
Ni
0.005-2.0%
0.01-2.0%
Cu
0.005-2.0%
0.01-2.0%
B
0.0001-0.0050%
0.0002-0.0050%
Ca
0.0001-0.0050%
0.001-0.005%
REM
0.0001-0.0050%
0.001-0.005%


Regarding Claims 5 and 7, the reference application the reference application teaches all of the limitations of claims 1 and 3. The reference application further teaches that the steel sheet is galvanized (Claim 1) or galvannealed (Claims 2 and 6).
Claims 1, 3, 5, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 12-13 and 14-15 of copending Application No. 17/042,250 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, the reference application teaches a composition that overlaps with the necessary elements of the instant application (shown below) and therefore renders obvious the composition of claim 1, since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). 
Element
Instant Claim 1
Reference Application– Claim 8
C
0.05-0.20%
0.03-0.25%
Si
0-3.0%
0.01-3.00%

3.5-8.0%
3.10-4.20%
P
0-0.100%
0.001-0.100%
S
0-0.02%
0.0001-0.02%
Al
0.01-3.0%
0.0001-1.200%
N
0-0.010%
0.0005-0.0100%
Fe and Impurities
Balance
Balance


Further regarding claim 1, the reference teaches a microstructure that overlaps with that of instant claim 1; namely, 35-80% ferrite (Claim 8), 5-35% martensite (Claim 8), 8% or more retained austenite (Claim 8). The reference does not explicitly disclose an amount of bainite in the microstructure, so bainite is presumed to be absent in the reference application, which satisfies the lower bound for bainite in the instant application. Since there is overlap, the instantly claimed microstructure is prima facie obvious in view of the reference application. Id.
Lastly regarding claim 1, the reference application discloses a ratio of C content in the retained austenite to average C content being 3.0 or more. Given the bounds of C content in the reference application, this corresponds to a C content in the retained austenite of at least 0.09%. Since there is overlap, the instantly claimed C content in the retained austenite is prima facie obvious in view of the reference application. Id.
Regarding Claim 3, the reference application teaches all of the limitations of claim 1. The reference application further teaches the steel composition further comprising at least one of the elements from claim 3 (shown below), all of which fall within the instantly disclosed ranges.
Element
Instant Claim 3
Reference Application – Claim 9
Cr
0.005-2.0%
0.005-1.000%

0.005-2.0%
0.005-1.000%
Cu
0.005-2.0%
0.005-1.000%
B
0.0001-0.0050%
0.0003-0.0050%
Ca
0.0001-0.0050%
0.0005-0.005%
REM
0.0001-0.0050%
0.0005-0.005%


Regarding Claims 5 and 7, the reference application the reference application teaches all of the limitations of claims 1 and 3. The reference application further teaches that the steel sheet is galvanized (Claims 12-13) or galvannealed (Claims 14-15).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 5, and 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11, and 17-22 of copending Application No. 17/042,291 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, the reference application teaches a composition that overlaps with the necessary elements of the instant application (shown below) and therefore renders obvious the composition of claim 1, since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). 
Element
Instant Claim 1
Reference Application– Claim 9
C
0.05-0.20%
0.03-0.25%
Si
0-3.0%
0.01-3.00%

3.5-8.0%
3.10-4.20%
P
0-0.100%
0.001-0.100%
S
0-0.02%
0.0001-0.02%
Al
0.01-3.0%
0.0001-1.200%
N
0-0.010%
0.0005-0.0100%
Fe and Impurities
Balance
Balance


Further regarding claim 1, the reference teaches a microstructure that overlaps with that of instant claim 1; namely, 35-80% ferrite (Claim 9), 8% or more retained austenite (Claim 9), and a tempered martensite of 5-20% (Claim 9), since the applicants specify martensite may be “autotempered martensite or tempered martensite” (Paragraph [0050]), the martensite of the reference application satisfies the martensite limitation of the instant application. The reference does not explicitly disclose an amount of bainite in the microstructure, so bainite is presumed to be absent in the reference application, which satisfies the lower bound for bainite in the instant application. Since there is overlap, the instantly claimed microstructure is prima facie obvious in view of the reference application. Id.
Lastly regarding claim 1, the reference application discloses a ratio of C content in the retained austenite to average C content being 3.0 or more. Given the bounds of C content in the reference application, this corresponds to a C content in the retained austenite of at least 0.09%. Since there is overlap, the instantly claimed C content in the residual austenite is prima facie obvious in view of the reference application. Id.
Regarding Claim 3, the reference application the reference application teaches all of the limitations of claim 1. The reference application further teaches the steel composition further 
Element
Instant Claim 3
Reference Application – Claim 11
Cr
0.005-2.0%
0.005-1.000%
Ni
0.005-2.0%
0.005-1.000%
Cu
0.005-2.0%
0.005-1.000%
B
0.0001-0.0050%
0.0003-0.0050%
Ca
0.0001-0.0050%
0.0005-0.005%
REM
0.0001-0.0050%
0.0005-0.005%


Regarding Claims 5 and 7, the reference application the reference application teaches all of the limitations of claims 1 and 3. The reference application further teaches that the steel sheet is galvanized (Claims 17-19) or galvannealed (Claims 20-22).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784